Citation Nr: 1760049	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  09-21 1149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for Diabetes Mellitus, Type II


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Giaquinto, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from April 1975 to June 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction for this claim has since been transferred to the VA RO in Oakland, California. 

In January 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record. 

This matter was previously before the Board in May 2016.  At that time, the Board remanded the case to instruct the RO to obtain complete the Veteran's complete, relevant VA medical records, and to afford the Veteran an examination.  Although the RO complied with the remand instructions, the Board determined that the medical opinion associated with the examination was not sufficient to decide the claim and sought an additional outside medical opinion in August 2017. 


FINDING OF FACT


Type II diabetes mellitus was diagnosed several years after service and is not related to any disease, injury, or exposure during service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for Diabetes Mellitus, Type II, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Service Connection for Diabetes

Pertinent Law and Regulation

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013).

For chronic diseases listed in 38 C.F.R. § 3.309(a), including diabetes, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service.

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise-with the Veteran prevailing in either event- or whether a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 , Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran first filed a claim of entitlement to service connection for Diabetes Mellitus, Type II (DM Type II) in February 2008.  Medical records from Palo Alto VA Medical Center show that the Veteran's physician first established a diagnosis of DM Type II in May 2000.  The Veteran is also currently service connected for bilateral pes planus; bicipital tendinitis of the right and left shoulders; Achilles tendinitis with right ankle pain; degenerative joint disease of the right and left knees; right knee instability; right knee scar; tendinitis of the right wrist; epicondylitis of the right and left elbows; tinnitus; asthma; hypertension; allergic rhinitis; and erectile dysfunction associated with hypertension. 

The Veteran contends that, although his diagnosis did not come until after service, symptoms associated with DM Type II began while he was in service.  The Board observes that the Veteran, as a layperson, is competent to identify symptoms that he may have had, but is not competent to make a medical diagnosis.  

Service treatment records are silent for a diagnosis of DM Type II.  In November 1996, the Veteran received a blood test that showed his glucose level was 114 mg/dL; normal values were between 75. and 110.  Several other blood test results showed glucose readings within normal limits.  The records are silent for any follow-up regarding this single finding.  The Veteran underwent a blood test at his service separation examination in May 1997, during which his glucose level was 110 mg/dL.  The separation examination was absent of any discussion regarding this finding.  

At a January 2016 hearing before the Board, the Veteran testified that he believed he experienced symptoms in service that were indicative of the onset of DM Type II.  Specifically, the Veteran claimed that during his last few years in service, he regularly experienced unusual levels of fatigue and thirst.  At this time, the Veteran was stationed on a remote island where there was not extensive medical care.  As a result, he was never tested for DM Type II while experiencing these symptoms.  

In June 2016 the Veteran underwent a VA examination for DM Type II.  There the examiner opined that it was less likely than not that DM Type II was incurred in service.  The examiner reasoned that it was at least as likely as not, based on medical evidence, that the Veteran had glucose intolerance during service, but that there was no evidence to meet the criteria for DM Type II until 2000.  The examiner did not provide further medical explanation for her conclusion, nor did she discuss the significance of the diagnosis of glucose intolerance.  Specifically, the examiner did not identify whether glucose intolerance could have represented the initial onset of the Veteran's DM Type II.  As a result, the Board determined that this examination and opinion were not sufficient grounds upon which it could decide the claim.  

As additional information was necessary to make a decision, in August 2017, the Board obtained an outside medical opinion from an endocrinologist, Dr. H.Y., who reviewed the Veteran's complete file.  Dr. H.Y. explained that the diagnostic criteria for DM Type II in 1997, about the time of the glucose level readings in the Veteran's service treatment records, were as follows: 

1) Symptoms of diabetes plus casual (non-fasting) plasma glucose concentration greater than or equal to 200 mg/dL; OR

2) Fasting plasma glucose greater than or equal to 126 mg/DL; OR

3) Two-hour plasma glucose greater than or equal to 200 mg/dL during an oral glucose tolerance test. 

Prior to 1997, the diagnostic criteria for diabetes included fasting plasma glucose greater than equal to 140 mg/dL, a higher standard than in 1997.  Therefore, Dr. H.Y. concluded, the Veteran's glucose levels in November 1996 and May 1997 did not meet the criteria for DM Type II. 

Regarding the Veteran's claims that he experienced unusual levels of fatigue and thirst while stationed in an area without extensive medical care, Dr. H.Y. stated that symptoms of fatigue and thirst are non-specific and are not sufficient to diagnose DM Type II.  He continued that "furthermore, hypothetically speaking, if these symptoms at that time were due to undiagnosed type II diabetes mellitus, these symptoms would have remained indefinitely until diagnosis was made and proper treatment(s) were instituted and symptoms would have gradually resolved in relation to treatment(s)."  Since the symptoms resolved on their own, "well before" the Veteran met the diagnostic criteria for DM Type II, the evidence does not suggest that they were symptoms of DM Type II.  

Regarding the June 2016 examiner's opinion that it was at least as likely as not that the Veteran had a diagnosis of glucose intolerance in service, Dr. H.Y. agreed with the diagnosis.  He warned, however, that glucose intolerance is a laboratory result, not a disability of its own.  Furthermore, impaired glucose tolerance is not necessarily an early manifestation of DM Type II.  Dr. H.Y. explained that "while some patients may develop type II diabetes mellitus, the majority of patients with [impaired glucose tolerance] may remain in this classification for many years or even return to normal glucose tolerance..."  Therefore, it would not be appropriate to diagnose DM Type II based on glucose intolerance alone. 

Finally, Dr. H.Y. reported that DM Type II could not have been caused by any of the Veteran's existing service-connected disabilities.  

Based on the findings above, the preponderance of the evidence of record is against a finding of entitlement to service connection for DM Type II.  Although the Veteran does have a current diagnosis, the evidence shows that the diagnosis came three years after he left service.  The Veteran has claimed that he experienced symptoms in service that were indicative of DM Type II.  As noted above, the Veteran is competent to describe the history of symptoms he experienced, but is not competent to provide a medical diagnosis based on those symptoms.  Furthermore, the Veteran has not provided any medical opinions that support his theory regarding his in-service symptoms.  The conclusion offered by Dr. H.Y., that DM Type II was not incurred in or related to service, is probative.  The conclusion is backed by identifiable medical evidence combined with medical explanations as to why the evidence supports the conclusion.  In addition, as there was no diagnosis of DM Type II to a compensable degree within one year of separation from service, the chronic disease presumption under 38 C.F.R. § 3.307(a) is not applicable.  Accordingly, entitlement to service connection for DM Type II is not warranted.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not applicable and the Board must deny the claim.  See 38. U.S.C. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for Diabetes Mellitus, Type II, is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


